Citation Nr: 0915503	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  07-36 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for residuals of a burn of the 
left leg. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H.J. Baucom, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1968 to September 
1968.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a January 2007 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
North Little Rock, Arkansas, which denied reopening the 
Veteran's claim for service connection for residuals of a 
burn of the left leg. 



FINDINGS OF FACT

1.  In an unappealed November 1968 rating decision, the RO 
denied service connection for residuals of a burn of the left 
leg.

2.  Evidence submitted since the RO's November 1968 rating 
decision, by itself or when considered with previous evidence 
of record, does not relate to an unestablished fact necessary 
to substantiate the claim and does not raise a reasonable 
possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  The November 1968 rating decision, which denied service 
connection for residuals of a burn of the left leg, is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2008). 

2.  The evidence received subsequent to the November 1968 
rating decision is not new and material, and the claim for 
service connection for residuals of a burn of the left leg 
have is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2008)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of a letter from the RO to 
the Veteran dated in October 2006.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to assist has prejudiced him in the adjudication of 
her appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  
Therefore, the Board will proceed to the merits of the 
Veteran's appeal.  

The Veteran essentially contends that service connection is 
warranted for the residuals of a burn of the left leg.  This 
claim was previously considered and denied by the RO in a 
rating decision dated in November 1968.  The basis for the 
denial was that the Veteran's residuals of a burn on the left 
leg pre-existed service and was not aggravated by service.  
The Veteran was notified of that decision and of his 
appellate rights.  The Veteran did not appeal that 
determination and it is now final. 38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.  

As a general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  When a Veteran seeks to reopen a final 
decision, the first inquiry is whether the evidence presented 
or secured after the last disallowance is "new and material."  

Under 38 C.F.R. § 3.156(a), new evidence means evidence not 
previously submitted to agency decision makers.  Material 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1990).  

Furthermore, "material evidence" could be "some new evidence 
[that] may well contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince the 
Board to alter its rating decision."  Hodge v. West, 155 F. 
3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new 
and material evidence has been submitted, the claim must be 
reopened and the VA may then proceed to the merits of the 
claim on the basis of all the evidence of record.

The evidence associated with the claims file since the 
November 1968 rating decision consists of VA treatment notes 
from December 2007 to June 2008.  The notes show treatment 
for a left knee condition as the result of the Veteran being 
run over by a pick up truck. The notes also show complaints 
of chronic pain in both legs and knees.  

At the August 2008 Board hearing the Veteran testified that 
the pre-existing scar tissue on his left calf and ankle was 
aggravated by wearing combat boots in service.  He stated 
that during service he had a bleeding open sore as a result 
of the boots rubbing against his scar tissue.  

The VA treatment notes are new in that they were not 
previously of record.  However, they are not material as they 
offer no medical findings or opinions addressing whether the 
Veteran's pre-existing residuals of a burn of the left leg 
was aggravated by service, the reason the claim was denied in 
November 1968. 

While the Veteran's testimony could be considered new in that 
it describes his in service injury in more detail, it is 
essentially duplicative of the arguments he made in his 
original claim, that his pre-existing residuals of a burn of 
the left leg was aggravated during his active service.  The 
Veteran does not point to the existence of any medical 
evidence or opinions that would tend to proved that such 
aggravation did occur. 

The Board accepts the veracity of the Veteran's lay 
statements.  Unfortunately, as he is a layperson, he cannot 
provide a competent opinion on a matter so complex as whether 
his pre-existing residuals of a burn of the left leg was 
aggravated by active service.  See Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006)).

Therefore, the Board finds that no new and material evidence 
has been received to reopen the claim.  Absent medical 
evidence demonstrating that the Veteran's pre-existing 
residuals of a burn of the left leg was aggravated by 
service, the newly submitted evidence is not material.  Until 
the Veteran meets his threshold burden of submitting new and 
material evidence sufficient to reopen his claim, the benefit 
of the doubt doctrine does not apply.  See Annoni v. Brown, 5 
Vet. App. 463,467 (1993); see also Gilbert v. Derwinski, 1 
Veteran. App. 49, 55 (1990).  Accordingly, service connection 
for residuals of a burn of the left leg remains denied.





ORDER

New and material evidence not having been submitted, the 
claim for service connection for residuals of a burn of the 
left leg remains denied. 



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


